May 29, 1942. The Opinion of the Court was delivered by
The facts relating to this appeal are sufficiently stated in the order of the Honorable L.D. Lide, presiding Judge, dated at Allendale on April 16, 1940, which will be reported, so it is unnecessary to repeat them.
The granting or refusal of a motion for a new trial made upon the ground of after-discovered evidence is largely within the sound discretion of the Circuit Judge and his decision thereon will not be disturbed in the absence of a showing of abuse of discretion, amounting to manifest error of law. See the South Carolina cases in West's South Eastern Digest and supplements, Volume 3, Appeal and Error, 981, and Volume 26, New Trial, 99.
The contents of the Circuit order evidence the painstaking care with which the learned Judge considered the motion and supporting papers. Like him, this Court has reviewed the Transcript of Record in the former appeal and the proceedings upon the motion; and despite the earnest argument of appellants' present able counsel we find no error.
The exceptions are overruled and the judgment affirmed.
MR. CHIEF JUSTICE BONHAM, MESSRS. ASSOCIATE JUSTICES BAKER and FISHBURNE, and CIRCUIT JUDGE G. DEWEY OXNER, ACTING ASSOCIATE JUSTICE, concur. *Page 176